An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN  SUPREME COURT" OF THE STATE OF NEVADA

   

BRIAN ROBERT COSTELLO, AN No. 68681
INDIVIDUAL, -
Appellant,
VS.
WYNN LAs VEGAS, LLC, A DOMESTIC F g L E Q
LIMITED LIABILITYDOMPANY; LAS
VEGAS NIGHTLIFE GROUP, LLC, A 55" l 5 W5
DOMESTIC LIMITED LIABILITY * CLEEAACIEﬂwgg—W
COMPANY; STEPHEN A. WYNN, AN A .3? "M “W
INDIVIDUAL; JEFF JACKSON. AN 
l INDIVIDUAL; AND STACY TODD, AN ‘
r INDIVIDUAL,
Respondents. “7 W
l
l

 

ORDER DISMIS SING APPEAL

This appeal was ducketed in this court on August 24, 2015,
without payment of the requisite filing fee. On that same day a malice was
issued directing appellant to pay the ﬁling fee within ten days. The nDtiee
further advised. that failure to pay the ﬁling fee‘Within ten days wmﬂd
result in, the dismissal of this: appeal. TD date, appellant has. not paid the
ﬁling fee or otherwise responded to this court’s notice. Accordingly; cause

, appearing, this appeal is dismissed.
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

BY:  K QEQE

CD: Hon. Michelle Leavitt, District Judge
Brian Rdbert 0051:6110
Wood, Smith, Henning 3: Bert-nan, LLPI’Lae Vegas
SUFHEME 00”“ Eighth District Court Clerk

OF
NEVADA

CLERK’S ORDER
('0th?